Citation Nr: 9922204	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent 
disabling. 

2. Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1995 and June 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The veteran's post-traumatic stress disorder (PTSD) is 
currently manifested by vivid war memories, communication 
difficulties, relationship difficulties, and thoughts of 
self harm, productive of severe social and industrial 
impairment. 

2. The preponderance of the clinical evidence does not 
substantiate that the veteran's hypertension is secondary 
to, or chronically worsened by, his service-connected 
post-traumatic stress disorder.

3.  PTSD is the veteran's only compensable service-connected 
disability.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent schedular evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (1996).

2. The claim for service connection for hypertension 
secondary to post-traumatic stress disorder is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. Hypertension is not proximately due to, aggravated by, or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation level for post-traumatic stress disorder

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for post-traumatic stress 
disorder is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim for an 
increased evaluation for post-traumatic stress disorder and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
disability in question.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Service connection for post-traumatic stress disorder was 
granted in a June 1993 rating decision.  The RO granted 
service connection under diagnostic code 9411 and assigned a 
10 percent rating, effective from March 31, 1993.  In a 
November 1994 rating decision, the RO granted an increased 
rating to 50 percent effective from April 1994.  The 50 
percent rating was confirmed in the December 1995 rating 
decision on appeal.  The current appeal derives from the 
veteran's November 1995 request for an increased rating.

Pertinent evidence includes VA Medical Center treatment 
reports showing psychiatric hospitalization of the veteran 
from April 12 to April 23, 1996.  Discharge diagnoses were 
chronic post-traumatic stress disorder and moderate recurrent 
major depression, without psychosis.  The discharging 
physician was of the opinion that the veteran's GAF score was 
50 upon admission and 70 upon discharge.  

At his personal hearing in September 1996 at the RO, the 
veteran testified that he suffered social isolation and 
nightmares occurring at least twice a month.  He reported 
active treatment at the Mt. Vernon outpatient clinic, where 
he was followed by a psychiatrist and social worker.  He 
reported that prior to retirement he worked as a carpenter 
and home builder on an independent basis.  The veteran 
maintained that he avoided crowds and social gatherings. 

At his VA examination in July 1997, the veteran was neat and 
clean in appearance and oriented in all three spheres of 
reality.  He appeared somewhat anxious and tense.  The 
veteran reported sleep disturbance, social isolation, 
nightmares four times per week, depression, anger about the 
war, occasional crying spells, and diminished concentration, 
energy, and memory.  He denied hallucinations, survivor's 
guilt, suicidal ideation, delusions, paranoia, or phobias.  
The examiner offered an Axis I diagnosis of post-traumatic 
stress disorder with depression; a GAF score of 50 was 
assigned.

Further pertinent medical evidence includes a November 1997 
VA Medical Center report stating that the veteran was very 
distressed due to post-traumatic stress disorder symptoms.  
The veteran was reported as being emotional with uncontrolled 
flooding of memories.  The veteran was said to isolate 
himself from others.

Significantly, in a progress note dated April 1998, a VA 
physician who regularly followed the veteran at the Mt. 
Vernon Community Based Outpatient Clinic was of the opinion 
that he manifested total social and industrial impairment due 
to his post-traumatic stress disorder symptoms.  Such 
symptoms were said to include vivid war memories, 
communication difficulties, relationship difficulties, and 
thoughts of self harm.  

Further, a VA licensed social worker who regularly followed 
the veteran opined in an April 1998 medical report that the 
veteran was severely impaired with regard to social and 
industrial capacity and that indefinite treatment was 
recommended.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  After that date, all diagnoses of mental 
disorders for VA purposes have been required to conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed. Reg. 52,700 (1996) 
(now codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected psychiatric disabilities are 
codified at 38 C.F.R. § 4.130.  61 Fed. Reg. 52, 700-1 
(1996).  The veteran has been provided the regulatory 
criteria in effect both prior to, and from, November 6, 1996.  
The veteran is entitled to have his case adjudicated under 
whichever psychiatric disability criteria would be more 
favorable to him in light of regulatory change while his case 
is on appeal to the Board.  Cohen v.  Brown, 10 
Vet. App. 128, 138-139 (1997); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97.  Thus, the Board must 
compare the old and new regulatory criteria in the context of 
the facts of the veteran's case.  The Board notes, however, 
that in the context of an EAJA claim, the Court of Appeals 
for Veterans Claims (Court) recently held that under the 
effective date rule found at 38 U.S.C. A. § 5110(g), the 
Board could not apply the revised mental disorder rating 
criteria to a claim for any date prior to November 7, 1996.  
Rhodan v. West, 12 Vet. App. 55 (1998).  Therefore, 
impairment resulting from the veteran's service-connected 
psychiatric disability prior to November 7, 1996, must be 
evaluated using the older criteria, while impairment 
subsequent to November 6, 1996, must be evaluated under the 
criteria more beneficial to the veteran, given his particular 
disability picture.  

The veteran's service-connected post-traumatic stress 
disorder is rated under diagnostic code 9411 of the Rating 
Schedule.  Under the provisions of this diagnostic code in 
effect prior to November 7, 1996, the rating for the 
veteran's psychiatric disability hinges on his overall social 
and industrial impairment.  A 50 percent rating is warranted 
if psychoneurotic symptoms are productive of considerable 
social and industrial impairment; a 70 percent rating is 
warranted if psychoneurotic symptoms are productive of severe 
social and industrial impairment; a 100 percent rating is 
warranted if psychoneurotic symptoms are productive of 
impaired social contact resulting in virtual isolation in the 
community or incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities or the veteran must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Further, under the rating 
criteria then in effect, when the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation will be 
assigned.  38 C.F.R. § 4.16(c) (1996).

Under the provisions of Diagnostic Code 9411 now in effect, a 
50 percent rating is required when post-traumatic stress 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory; or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is in order for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due  
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and  hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

For the reasons outlined below, the Board is of the opinion 
that the clinical evidence shows current disability equating 
to a 70 percent disability under the old rating criteria.  In 
November 1997, a private clinical psychologist was of the 
opinion that the veteran suffered at least severe social and 
industrial impairment.  This opinion followed an extensive 
psychiatric evaluation of the veteran.  Moreover, in that 
opinion the private psychologist opined that the veteran's 
post-traumatic stress disorder with depressive features were 
indicative of GAF scores in the range 40-42.  A GAF score 
within the range 41-50 equates to serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range 31 to 40 is 
indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (1994); 38 C.F.R. § 4.125 (1998).

The most recent opinion from the VA psychiatrist and VA 
social worker validate a disability state indicative of 
severe impairment.  The VA psychiatrist deemed the veteran to 
be totally impaired with respect to social and industrial 
capacity.  Significantly, these opinions were rendered by 
clinicians who have treated the veteran and interacted with 
him on a continual basis over the past several years.

Therefore, in light of this evidence, the Board finds that 
the veteran's psychiatric impairment more nearly approximates 
a 70 percent rating under the old criteria.  The veteran's 
only current compensable disability is his post-traumatic 
stress disorder.  Therefore, under the old rating criteria a 
100 percent evaluation is warranted for the veteran's 
service-connected psychiatric disability.  38 C.F.R. 
§ 4.16(c).

II.  Service connection for hypertension

A.  Well groundedness

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1998).  "Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)."  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  A claim for secondary service connection, must, as 
must all claims, be well grounded. 38 U.S.C. § 5107(a); see 
Jones (Wayne) v. Brown, 7 Vet. App. 134, 137-38 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992). 

In this case, the veteran has submitted a note from a private 
osteopath dated in October 1997 stating: " . . . [the 
veteran] has developed a significient [sic] amount of 
hypertension as a result [of his post-traumatic stress 
disorder]."  Although the statement of the osteopath lacks 
precision, the Board finds the statement sufficient to meet 
the standards of well groundedness as laid out by the Court.  
Thus, the Board finds that the veteran has presented a 
plausible claim that his service-connected post-traumatic 
stress disorder and hypertension may be related.  
Accordingly, the Board finds the claim well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

B.  Merits determination

Having found the claim well grounded, the Board also finds 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107 (a).

Disability which is proximately due or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The Board notes that the veteran has not contended, nor has 
it been shown by the evidence of record, that hypertension 
was manifest in service or within an applicable presumptive 
period, that would warrant service connection on a direct 
incurrence basis.

In executing its duty to assist the veteran in his claim, the 
RO obtained medical records from VA facilities pertaining to 
hypertension and arranged for the veteran to undergo a 
cardiovascular examination in order to accomplish a 
definitive clinical conclusion as to the etiology of his 
hypertension.

The Board has reviewed the VA Medical Center treatment 
reports of record.  While some of those reports address the 
veteran's hypertension, such reports do not provide any 
insight as to the etiology of the disability.

The report from a December 1997 VA cardiovascular examination 
is also of record.  That report shows that the VA examiner 
reviewed the veteran's medical records and found that 
hypertension had been diagnosed 3-4 years prior to the 
examination, when the veteran was approximately 70 years of 
age.  The veteran relayed to the examiner that he was of the 
opinion that his post-traumatic stress disorder contributed 
to his hypertension.  Upon physical examination, the VA 
physician found that the veteran had a normal cardiac 
examination and that recently diagnosed hypertension was well 
controlled with medication.  The concluding diagnosis was 
well-controlled hypertension.  Moreover, the examiner 
categorically stated that the veteran's late-onset 
hypertension was not related to his post-traumatic stress 
disorder.

After de novo review of the veteran's entire claims file, the 
Board is of the opinion that service connection for 
hypertension secondary to post-traumatic stress disorder is 
not in order in this case.  The most recent clinical opinion 
from VA definitely ruled out the possibility that the 
veteran's hypertension is etiologically related to his post-
traumatic stress disorder.  Instead, the opining VA physician 
determined, after a full physical examination, that the 
veteran's hypertension was age related.  The VA examiner had 
the benefit of reviewing the veteran's claims file.  In light 
of these circumstances, the Board gives less weight to the 
opinion of the private osteopath.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
immaterial where there was no indication that the physician 
reviewed claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis); 
Corry v. Derwinski, 3 Vet. App. 231, 234 (1992) (finding that 
the Board has a plausible basis to reject a physician's 
conjecture that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).

Thus, after considering the opinion letter from the private 
osteopath, the Board finds the VA medical evidence of record 
is more probative and weighs against the private osteopath's 
opinion. 

In light of the totality of the medical evidence in this 
case, the Board must deny the claim for service connection 
for hypertension secondary to post-traumatic stress disorder 
as the preponderance of the evidence is against this claim. 
38 U.S.C.A. § 5107. 


ORDER

A total schedular rating for post-traumatic stress disorder 
is granted, subject to the regulatory criteria governing the 
award of monetary benefits.  

Evidence of a well grounded claim for service connection 
hypertension secondary to post-traumatic stress disorder 
having been submitted, the appeal, to that extent, is 
granted.

Service connection for hypertension secondary to post-
traumatic stress disorder is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

